Citation Nr: 1013586	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-35 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine with mild right lower extremity 
lumbar radiculopathy and moderate mechanical low back pain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to 
December 1982.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

The Veteran was afforded a VA examination in November 2007.  
Subsequently, the Veteran submitted two private medical 
opinions from the same physician in support of his claim.  An 
October 2008 opinion related the Veteran's claimed back 
disability to service.  The physician noted that the Veteran 
was first found to have spinal stenosis in a 1992 MRI; and 
noted a subsequent 1996 Workers' Compensation claim secondary 
to the Veteran's back.  Medical evidence of record, however, 
shows that the Veteran injured his back at work in 1990, 
prior to his 1992 MRI.  

The Veteran submitted a June 2009 private opinion which 
related the Veteran's back disability to findings in service 
treatment records, noting that the Veteran's circumstances of 
being very large and tall while working in the Navy 
contributed to his current back condition.  The June 2009 
opinion did not address the Veteran's post-service back 
injury which occurred in 1990.  Although the Veteran 
testified at a hearing in January 2010 that the private 
examiner was aware of the Veteran's post-service injury, it 
is significant to note that it is not even mentioned in 
either letter.  Nonetheless, private medical evidence shows 
that the Veteran's disability may be related to his in-
service complaints, and to his circumstances of being too 
tall to comfortably serve aboard a ship in service.  The 
Board finds, therefore, that a supplemental VA opinion is 
necessary to address all of the medical evidence of record.  

The Board notes that during the Veteran's Board hearing, he 
reported injuring his back in service, and he reported having 
episodes of back pain occurring once or twice a year 
thereafter.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has indicated that the 
Board may not rely on a medical opinion in which it is 
determined that a Veteran's lay statements lack credibility 
solely because it is not corroborated by contemporaneous 
medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, 
1337 (Fed. Cir. 2006).  To be adequate, a medical opinion 
must be based upon an accurate factual premise.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  This includes 
considering a veteran's lay assertions of symptomatology that 
he is competent to observe, unless the Board has explicitly 
found that the assertions are not credible.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  The VA examiner must 
consider the Veteran's lay statements in rendering an 
opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to 
an appropriate VA examiner for a 
supplemental medical opinion.  If such 
examiner indicates that he or she cannot 
respond to the Board's question without 
examination of the Veteran, such should 
be afforded the Veteran.  The examiner 
must review the entire claims folder, to 
include the Veteran's service treatment 
records, VA and private medical records 
relating to a post-service back injury, 
and private medical opinions dated in 
October 2008 and June 2009, as well as 
the Veteran's own testimony relating to 
episodes of back pain occurring once or 
twice a year after service.  

Based on all the evidence of records, 
the examiner should state whether it is 
at least as likely as not that any 
currently diagnosed back disability was 
incurred in service.   

A complete rationale for all opinions 
and conclusions should be provided with 
references to findings in the claims 
file.  The VA examiner should 
specifically address findings relating 
to complaints of back pain secondary to 
the Veteran's height in service, and 
findings relating to the Veteran's 
post-service back injury.  The VA 
examiner should discuss private medical 
opinions dated in October 2008 and June 
2009, as well as the Veteran's lay 
statements relating to in-service and 
post-service symptomatology. 

2.  The RO/AMC should review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO/AMC 
must implement corrective procedures at 
once.

3.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are 
not granted, the RO/AMC should furnish 
the Veteran and his representative with 
a supplemental statement of the case, 
and should give the Veteran a 
reasonable opportunity to respond 
before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
